Name: Commission Regulation (EEC) No 3235/85 of 15 November 1985 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 312 / 6 Official Journal of the European Communities 22 . 11 . 85 COMMISSION REGULATION (EEC) No 3235 / 85 of 15 November 1985 on the supply of various lots of skimmed-milk powder as food aid Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 6 ), amended by Regulation (EEC) No 1886 / 83 ( 7 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3331 / 82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC ) No 2750 / 75 0 ), and in particular Article (*), first subparagraph , Having regard to Council Regulation (EEC) No 1278 / 84 of 7 May 1984 laying down implementing rules for 1984 for Regulation (EEC) No 3331 / 82 on food-aid policy and food-aid management ( 2 ), Having regard to Council Regulation (EEC ) No 457 / 85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 / 82 on food-aid policy and food-aid management ( 3 ), Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( 4 ), as last amended by Regulation (EEC) No 1298 / 85 ( 5 ), and in particular Article 7 ( 5 ), thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 23 057 tonnes of skimmed-milk powder to be supplied fob , cif or free-at-destination ; HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC ) No 1354 / 83 , supply skimmed-milk powder as food aid on the special terms set out in Annex I. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 November 1985 . For the Commission Frans ANDRIESSEN Vice-President H OJ No L 352 , 14 . 12 . 1982 , p. 1 . ( 2 ) OJ No L 124 , 11 . 5 . 1984 , p. 1 . ( 3 ) OJ No L 54 , 23 . 2 . 1985 , p. 1 . ( 4 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 5 ) OJ No L 137 , 27 . 5 . 1985 , p. 5 . ( 6 ) OJ No L 142 , 1 . 6 . 1983 , p. 1 . ( 7 ) OJ No L 187 , 12 . 7 . 1983 , p. 29 . 22 . 11 . 85 Official Journal of the European Communities No L 312 / 7 ANNEX I Notice of invitation to tender (') Description of the lot A B C 1985 Council Regulation (EEC) No 457 / 85 Commission Decision of 5 July 1985 Republic of India fob Mr Chawla , Councillor , The Embassy of India , 217 , ChaussÃ ©e de Vleurgat , B-1050 Brussels ( tel .: ( 02)640 91 40  telex : 22510 INDEMB B) 3 500 tonnes ( 6 ) 1 000 tonnes ( 6 ) 500 tonnes Intervention stock German 1 . Programme ( a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the pack ­ aging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders 15 . Miscellaneous Entry into intervention stock after 1 September 1985 25 kilograms 'BOMBAY' 'CALCUTTA' 'MADRAS' Before 12 February 1986 9 December 1985 Before 16 March 1986 13 January 1986 ( 4 )( 8 ) No L 312 / 8 Official Journal of the European Communities 22 . 11 . 85 Description of the lot D E F 1 . Programme 1985 ( a) legal basis Council Regulation (EEC) No 457 / 85 (b ) purpose Commission Decision of 5 July 1985 2 . Recipient 1 It Republic of India 3 . Country of destination J 4 . Stage and place of delivery fob 5 . Representative of the recipient Mr Chawla , Councillor , The Embassy of India , 217 , Chaussee de Vleurgat , B-1050 Brussels ( tel .: (02)640 91 40  telex : 22510 INDEMB B ) 6 . Total quantity 3 500 tonnes ( 6 ) 1 000 tonnes ( 6 ) 500 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 October 1985 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'BOMBAY' 'CALCUTTA' 'MADRAS' 12 . Shipment period Before 16 March 1986 13 . Closing date for the submission of 9 December 1985 tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 2 April 1986 ( b) closing date for the submission of tenders 13 January 1986 15 . Miscellaneous ( 4 )( 8 ) 22 . 11 . 85 No L 312/ 9Official Journal of the European Communities Description of the lot G 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient ICRC 3 . Country of destination Philippines 4 . Stage and place of delivery cif Manila 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 100 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Belgian 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354/ 83 10 . Packaging 25 kilograms according to point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 11 . Supplementary markings on the pack ­ aging A red cross 10 cm x 10 cm and: 'PHL-44 / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION / MANILA' 12 . Shipment period Before 31 December 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 4 ) 22 . 11 . 85No L 312 / 10 Official Journal of the European Communities Description of the lot H 1 . Programme 1985 (a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient ICRC 3 . Country of destination Uganda 4 . Stage and place of delivery cif Mombasa 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 60 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Dutch 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms ( 5 ) 11 . Supplementary markings on the pack ­ aging A red cross 10 cm x 10 cm and : 'UGA-36 / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION / KAMPALA VIA MOMBASA' 12 . Shipment period Before 31 December 1985 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 4 ) 22 . 11 . 85 Official Journal of the European Communities No L 312 / 11 Description of the lot I 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient WFP 3 . Country of destination Cuba 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 2 000 tonnes ( 6 ) 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into stock after 1 August 1985 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'CUBA 2702 / DESPACHADO POR EL PROGRAMA MUNDIAL DE ALIMENTOS / LA HAVANA' 12 . Shipment period Before 31 January 1986 13 . Closing date for the submission of tenders 9 December 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 28 February 1986 ( b ) closing date for the submission of tenders 13 January 1986 15 . Miscellaneous ( 4M 7)n No L 312/ 12 Official Journal of the European Communities 22 . 11 . 85 Description of the lot K L 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient WFP 3 . Country of destination Nicaragua 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 1 700 tonnes 1 464 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks United Kingdom 9 . Specific characteristics Entry into stock after 1 July 1985 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'NICARAGUA 0259301 / 'NICARAGUA 2593 / CORINTO / DESPACHADO POR EL PROGRAMA MUNDIAL DE ALIMENTOS' 12 . Shipment period Before 31 January 1986 13 . Closing date for the submission of tenders 9 December 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 28 February 1986 ( b ) closing date for the submission of tenders 13 January 1986 15 . Miscellaneous ( 4 )( 7 ) 22 . 11 . 85 Official Journal of the European Communities No L 312 / 13 Description of the lot M 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 675 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms according to point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 11 . Supplementary markings on the pack ­ aging See Annex II 12 . Shipment period Before 31 January 1986 13 . Closing date for the submission of tenders 9 December 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 28 February 1986 ( b ) closing date for the submission of tenders 13 January 1986 15 . Miscellaneous ( 10 )( n ) No L 312 / 14 Official Journal of the European Communities 22 . 11 . 85 Description of the lot N O P 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 390 tonnes 480 tonnes 280 tonnes 7 . Origin of the skimmed-milk powder Community market limited to Denmark , Ireland and the United Kingdom 8 . Intervention agency  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms according to point 4.2 of Annex I B to Regulation (EEC ) No 1354 / 83 11 . Supplementary markings on the pack See Annex II aging 12 . Shipment period Before 31 January 1986 13 . Closing date for the submission of tenders 9 December 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 28 February 1986 ( b) closing date for the submission of tenders 13 January 1986 15 . Miscellaneous ( 10 )( n ) 22 . 11 . 85 Official Journal of the European Communities No L 312 / 15 Description of the lot Q R 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC) No 457 / 85 ( b ) purpose Commission Decision of 12 March 1985 2 . Recipient UNHCR 3 . Country of destination Rwanda 4 . Stage and place of delivery Free-at-destination Kigali 5 . Representative of the recipient ( 2 ) ( 3 ) 5a . Addressee Attn . M. Jambor Monsieur le DÃ ©lÃ ©guÃ © UNHCR, Quartier Kiyovu , 6 , rue des Parcs , Kigali , Rwanda 6 . Total quantity 25 tonnes 25 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Irish 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'ACTION DU HCR AU RWANDA / POUR DISTRIBUTION GRATUITE' 12 . Shipment period Before 31 December 1985 Before 31 January 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) No L 312 / 16 Official Journal of the European Communities 22 . 11 . 85 Description of the lot S 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 14 August 1985 2 . Recipient UNHCR 3 . Country of destination Somalia 4 . Stage and place of delivery cif Berbera 5 . Representative of the recipient ( 2 ) ( 3 ) Attn . M. Jambor 6 . Total quantity 400 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging '85 / ES / SOM / FD / 19 / K / UNHCR-ASSISTANCE TO REFUGEES IN SOMALIA / FOR FREE DISTRIBUTION / BERBERA' 12 . Shipment period Before 31 January 1986 13 . Closing date for the submission of tenders 9 December 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 28 February 1986 ( b ) closing date for the submission of tenders 13 January 1986 15 . Miscellaneous ( 4 ) 22 . 11 . 85 Official Journal of the European Communities No L 312 / 17 Description of the lot T U 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient WFP 3 . Country of destination China 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 2 000 tonnes ( 12 ) 650 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency  9 . Specific characteristics ( 13 ) 10 . Packaging 25 kilograms ( 14 ) 11 . Supplementary markings on the pack ­ aging 'CHINA 2647 / ACTION OF THE WORLD FOOD PROGRAMME / SHANGHAI' 12 . Shipment period Before 31 January 1986 13 . Closing date for the submission of tenders 9 December 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 28 February 1986 ( b ) closing date for the submission of tenders 13 January 1986 15 . Miscellaneous ( 15 ) No L 312 / 18 Official Journal of the European Communities 22 . 11 . 85 Description of the lot V X 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient WFP 3 . Country of destination China 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 2 000 tonnes ( 12 ) 650 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency  9 . Specific characteristics ( 13 ) 10 . Packaging 25 kilograms ( 14 ) 11 . Supplementary markings on the pack ­ aging 'CHINA 2647 / ACTION OF THE WORLD FOOD PROGRAMME / XINGANG' 12 . Shipment period Before 31 January 1986 13 . Closing date for the submission of tenders 9 December 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation ( EEC ) No 1354 / 83 : ( a ) shipment period Before 28 February 1986 ( b ) closing date for the submission of tenders 13 January 1986 15 . Miscellaneous ( 15 ) 22 . 11 . 85 Official Journal of the European Communities No L 312 / 19 Description of the lot Y 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC) No 457 / 85 ( b ) purpose Commission Decision of 14 August 1985 2 . Recipient UNHCR 3 . Country of destination Honduras 4 . Stage and place of delivery cif Puerto Cortes 5 . Representative of the recipient ( 2 ) ( 3 ) Attn . M. Jambor 6 . Total quantity 50 tonnes 7 . Origin of the skimmed-milk powder Community market confined to Denmark , Ireland and the United Kingdom 8 . Intervention agency Danish 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA PARA DISTRIBUCIÃ N GRATUITA / ALTO COMISIONADO DE LAS NACIONES UNIDAS PARA LOS REFUGIADOS / PUERTO CORTÃ S' 12 . Shipment period Before 31 December 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Danish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 4 ) No L 312 / 20 Official Journal of the European Communities 22 . 11 . 85 Description of the lot Z 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 14 August 1985 2 . Recipient UNHCR 3 . Country of destination Honduras 4 . Stage and place of delivery cif Puerto Cortes 5 . Representative of the recipient ( 2 ) ( 3 ) Attn . M. Jambor 6 . Total quantity 30 tonnes 7 . Origin of the skimmed-milk powder Community market confined to Denmark , Ireland and the United Kingdom 8 . Intervention agency Danish 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA PARA DISTRIBUCIÃ N GRATUITA / ALTO COMISIONADO DE LAS NACIONES UNIDAS PARA LOS REFUGIADOS / PUERTO CORTÃ S' 12 . Shipment period Before 31 December 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Danish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 4 ) 22 . 11 . 85 Official Journal of the European Communities No L 312/ 21 Description of the lot AA AB 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient WFP 3 . Country of destination Guinea 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 10 tonnes 5 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks French 9 . Specific characteristics Entered into stock after 1 June 1985 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'GUINÃ E 0208902 / 'GUINÃ E 0248500 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / CONAKRY' 12 . Shipment period Before 31 December 1985 Before 15 January 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 4 ) No L 312 / 22 Official Journal of the European Communities 22 . 11 . 85 Description of the lot AC 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC) No 457 / 85 ( b) purpose Commission Decision of 6 May 1985 2 . Recipient WFP 3 . Country of destination Congo 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 63 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency German 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging A black dot and : 'CONGO 0052 102 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 12 . Shipment period Before 31 December 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) 22 . 11 . 85 Official Journal of the European Communities No L 312 / 23 Notes: i 1 ) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall contact the beneficiary without delay to determine the necessary shipping documents . ( 4 ) Commission delegate to be contacted by the tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985 , page 4 . ( s ) Shipment to take place in containers of 20 feet ; conditions : FCL /LCL  shippers-count-load and stowage (cls .) ( 6 ) Each tender may relate only to a partial quantity of 500 tonnes , as specified in the complementary notice of invitation to tender , published along with this Regulation in the C series of the Official Journal of the European Communities indicating the location of the warehouses in which the product is stored . ( 7 ) Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk , coming from healthy animals , processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered food-and-mouth disease or any other notifiable infectious / contagious disease during the 90 days prior to the processing . ( 8 ) The successful tenderer shall contact the recipient as soon as possible in order to ascertain which shipping documents are required . He shall also inform the recipient by telex , with a copy to the Commission , of: 1 . the date on which the goods will be available for loading at the port , which shall be not less than 30 days before the end of the shipment period ; 2 . the existing connections between the said port and India during the ninimum period of 30 days referred to above . ( 9 ) Veterinary certificate of analysis and quality , listing technical specifications of the product and issued by official entity in country of origin . ( 10 ) Supplier to send duplicate original invoice to : M. H. Schutz BV , Postbus 1438 , Blaak 16 , NL-3000 BK Rotterdam , Netherlands . ( n ) The successful tenderer shall send a copy of the shipping documents to the following address : EEC Commission Delegate in . . . ( country of destination ) c / o Diplomatic Bag , Berlaymont 1 / 123 , 200 rue de la Loi , B-1049 Brussels . ( 12 ) The tender may relate to a partial quantity amounting to 500 tonnes or a multiple of 500 tonnes ; see Article 11 ( 3 ), third subparagraph , of Regulation (EEC ) No 1354 / 83 . ( 13 ) The milk powder must be manufactured by the low-heat temperature procedure , expressed whey protein nitrogen , not less than 6,0 mg /gm and be in accordance with the characteristics specified in Annex I of Regulation (EEC ) No 625 / 78 ( OJ No L 84 , 31 . 3 . 1978 , p. 19 ). However , as regards the micro-organism count , ADMI Standard Methods ED , 1971 , p. 16 21 may be used instead of International Standard FIL 49:1970 . ( 14 ) To be delivered on standard pallets  40 bags each pallet  wrapped in shrunken plastic cover . ( 15 ) Commission delegate to be contacted by the tenderer : Thai Military Bank Building , 9th and 10th floors , 34 , Phya Thai Road . Bangkok , (Thailand ) Tel . 246 00 22 telex 086 / 82764 COMEUBK TH . No L 312 /24 Official Journal of the European Communities 22 . 11 . 85 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking M 675 60 CRS Dominica Dominica / Cathwel / 50100 / Woodridge Bay / AcciÃ ³n CRS / Destinado a la distribuciÃ ³n gratuita 165 Caritas B HaÃ ¯ti HaÃ ¯ti / Caritas / 50204 / Port au Prince / Action de Caritas B / Pour distribution gra ­ tuite 75 Caritas N HaÃ ¯ti HaÃ ¯ti / Caritas / 50308 / Port au Prince / Action de Caritas N / Pour distribution gra ­ tuite 90 Protos HaÃ ¯ti HaÃ ¯ti / Protos / 51500 / Port au Prince / Action de Protos / Pour distribution gratuite 60 ULF St. Vincent St. Vincent / ULF / 51200 / Chateaubelair via Kingstown / Action of ULF / For free distribu ­ tion 45 Caritas B Paraguay Paraguay / Caritas / 50205 / AsunciÃ ³n / AcciÃ ³n de Caritas" B / Destinado a la distribu ­ ciÃ ³n gratuita 180 Caritas N Dominican Rep. Dominican Rep. / Caritas / 50314 / Santo Domingo / AcciÃ ³n de Caritas N / Destinado a la distribuciÃ ³n gratuita N 390 390 CRS El Salvador El Salvador / Cathwel / 50103 / San Salvador vÃ ­a Acajutla / AcciÃ ³n de CRS / Destinado a la distribuciÃ ³n gratuita O 480 195 DIA Nicaragua Nicaragua / DIA / 51102 / Managua vÃ ­a Corinto / Action of DIA / For free distri ­ bution 195 OXFAM B Nicaragua Nicaragua / OXFAM B / 50804 / Managua via Corinto / Action of OXFAM B / For free distribution 90 SOSO Nicaragua Nicaragua / SOSO / 53901 / Managua via Corinto / Action of SOSO / For free distri ­ bution P 280 60 CAM Guatemala Guatemala / CAM / 52001 / S. Pedro de Carcha vÃ ­a St. Tomas de Castilla / Action of CAM / For free distribution 120 Caritas B Guatemala Guatemala / Caritas / 50225 / Guatemala City via St. Tornas de Castilla / Action of Caritas B / For free distribution 100 CRS Guatemala Guatemala / Cathwel / 50104 / Quiche via St. Tomas de Castilla / Action of CRS / For free distribution